COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-377-CV
 
MCCLUNG
ROOFING, INC.                                                    APPELLANT
 
                                                   V.
 
SCOTTSDALE
INSURANCE, INDEPENDENT                               APPELLEES
INSURANCE GROUP, AND HULL
AND
COMPANY GENERAL AGENCY,
INC.
 
                                               ----------
            FROM
THE 96TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Dismiss.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See Tex. R. App. P. 42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellant,
for which let execution issue.  See
Tex. R. App. P. 43.4.
PER CURIAM
PANEL:  DAUPHINOT, GARDNER, and MEIER, JJ.
 
DELIVERED:  July 2, 2009




[1]See Tex. R. App. P. 47.4.